DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 and 112(a)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-10 are rejected under 35 U.S.C. 101 because those claims depend from method claim 1 (a method of curing a leak in a steam pipe) yet recite an apparatus (The vent box) in the preamble.  The dependent claims seek to transform one statutory class of invention (process) to another statutory class of invention (product).  It is not entirely clear what applicant intends to claim.
Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear if applicant intends to further limit the method of claim 1, or if applicant intends to claim the vent box created by the method.
For purposes of  compact prosecution claims 2-10 will be interpreted as if presented as a method.  For instance, “The [[vent box]] method of claim 1, wherein in the providing step, [[where]] the vent box has a first half and a second half, which halves surround the leak in the pipe.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UK Patent Application GB 2210134 A to William Pallan (Pallan) – cited by applicant in the IDS of 12 October 2021.  All page and line numbers reference the page of the provided copy and not the specification page number at the top center of each page (for example page 1 of the specification is page 3 of the provided copy).

With regard to claim 1, Pallan discloses a method of curing a leak in a steam pipe (Pallan, abstract, title, page 3 line 2 of the foreign reference provided with the IDS), comprising: 
providing a vent box (16, figure, abstract) having a vent (36, figure, page 7, lines 7-8) for opening and closing; 
applying sealant to the interior surfaces of the vent box (page 6, lines 19-20); 
securing the vent box to the pipe (page 5, lines 15-20); 
opening the vent of the vent box (page 7, lines 7-11); and 
waiting for the sealant to cure (page 7, lines 4-6).

With regard to claims 2-3 and in light of the 101/112 rejection above, Pallan discloses the method of claim 1 and further discloses where the vent box has a first half and a second half, which halves surround the leak in the pipe (claim 2) and where the halves of the vent boxes are secured to each other with bolts and nuts (claim 3) (page 5, lines 15-20).

With regard to claim 4, Pallan discloses the method and vent box of claim 1 as set forth above, and further discloses where the vent has a valve that can be selectively moved between the open and closed position (page 7, lines 14-15).

With regard to claim 5, Pallan discloses the method and vent box of claim 1 as set forth above, and further discloses where the sealant is applied by injecting the sealant into the vent box through an injection port (28, figure, page 6, lines 19-20) in the vent box.

With regard to claim 6, Pallan discloses the vent box of claim 1 as set forth above, and further discloses where the sealant is applied by injecting the sealant into the vent box through the vent (as described at page 7, lines 12-15, the injected sealant is added until it spills through the valve until material from a bleed hole is free of bubbles at which point the valve is closed.  Once closed the pressure on the sealant is increased until that pressure is greater than the pressure of the gas in the pipe).

With regard to claim 7, Pallan discloses the vent box of claim 1 as set forth above, and further discloses comprising the step of removing the vent box after the sealant has cured (page 7, lines 19-21. Given the BRI of vent box, the shell ceases being a part of the vent box upon the curing of the first and second sealant.  As noted in the specification, all other projections that comprise the vent box are removed prior to the application of external corrosion-protection wrapping). 

With regard to claim 8, Pallan discloses the vent box of claim 1 as set forth above, and further discloses where the valve is completely open to atmosphere during the waiting step (page 7, lines 7-11).

With regard to claim 9, Pallan discloses the vent box of claim 1 as set forth above, and further discloses where the valve is partially open to atmosphere during the waiting step (there does not appear to be a distinction between a valve that is partially open and just open.  Allowing the valve to remain open during the initial sealant application step and then keeping the valve open during the subsequent application step until the material escaping from a bleed tube beyond the valve is bubble free before closing the valve and applying more pressure to the sealant than is present in the pipeline.  During the closing operation of the valve the valve will be partially open to atmosphere).

With regard to claim 10, Pallan discloses the vent box of claim 5 as set forth above, and further discloses where the valve is closed during injection of the sealant (page 7, lines 14-15).

With regard to claim 11, Pallan discloses a method of curing a leak in a steam pipe (Pallan, abstract, title), comprising: 
providing a vent box (16, figure, abstract) comprising a first half and a second half (page 5, lines 15-20), 
a vent (36, figure, page 7, lines 7-8) in one of the halves, and a valve (38, page 7, lines 7-8) connected to the vent; 
releasably securing the vent box to the pipe by connecting the first half and second half to each other with bolts and nuts so the vent box surrounds the leak (page 5, lines 15-20); 
injecting sealant into the interior surfaces of the vent box through an injection port in one of the two halves of the vent box (page 6, lines 19-20); 
opening the valve of the vent of the vent box (page 7, lines 7-11); and 
waiting for the sealant to cure (page 7, lines 4-6).

With regard to claim 12, Pallan discloses the method of claim 11 as set forth above, and further discloses comprising the step of removing the vent box after the sealant has cured (page 7, lines 19-21. Given the BRI of vent box, the shell ceases being a part of the vent box upon the curing of the first and second sealant.  As noted in the specification, all other projections that comprise the vent box are removed prior to the application of external corrosion-protection wrapping).

With regard to claim 13, Pallan discloses the method of claim 11 as set forth above, and further discloses comprising the step of closing the valve of the vent box after the sealant has cured (page 7, lines 14-15, describing closing the valve during the second stage of sealant application.  The valve is closed after the sealant applied during the first stage has cured).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 disclose similar pipe sealing devices.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753